Case 19-02879-dd   Doc 107   Filed 01/08/20 Entered 01/08/20 15:21:25   Desc Main
                             Document     Page 1 of 8
Case 19-02879-dd   Doc 107   Filed 01/08/20 Entered 01/08/20 15:21:25   Desc Main
                             Document     Page 2 of 8
Case 19-02879-dd   Doc 107   Filed 01/08/20 Entered 01/08/20 15:21:25   Desc Main
                             Document     Page 3 of 8
Case 19-02879-dd   Doc 107   Filed 01/08/20 Entered 01/08/20 15:21:25   Desc Main
                             Document     Page 4 of 8
Case 19-02879-dd   Doc 107   Filed 01/08/20 Entered 01/08/20 15:21:25   Desc Main
                             Document     Page 5 of 8
Case 19-02879-dd   Doc 107   Filed 01/08/20 Entered 01/08/20 15:21:25   Desc Main
                             Document     Page 6 of 8
Case 19-02879-dd   Doc 107   Filed 01/08/20 Entered 01/08/20 15:21:25   Desc Main
                             Document     Page 7 of 8
Case 19-02879-dd   Doc 107   Filed 01/08/20 Entered 01/08/20 15:21:25   Desc Main
                             Document     Page 8 of 8
